Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/367,015 filed 03/27/2019 and Amendment filed 09/02/2021.
Claims 6-15 remain pending in the Application. Claims 1-5 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/02/2021, with respect to claims 6-15 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The closes Prior art Trigiani (US Patent Application Publication 20140028098) discloses Apparatus for a modular battery management system for a battery having a main load and an auxiliary load across a portion of the battery (abstract), including the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HR
09/09/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851